EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (currently amended): A compound of formula (I) or a solvate thereof, or their pharmaceutically acceptable salts, 

    PNG
    media_image1.png
    169
    285
    media_image1.png
    Greyscale

wherein 
    PNG
    media_image2.png
    57
    45
    media_image2.png
    Greyscale
is a six-membered heterocyclic ring, and X is O;
Y is NH; and 
R1 to R4 are each independently selected from hydrogen, hydroxyl, C1 to C4 alkyl, C2 to C4 alkenyl, C2 to C4 alkynyl and halogen.

In claim 4, the phrase “Y is N;” has been deleted and replaced by the phrase “Y is NH; and”.

In claim 7, the phrase “Y is N;” has been deleted and replaced by the phrase “Y is NH; and”.

In claim 16, the phrase “Y is selected from O or N;” has been deleted and replaced by the phrase “Y is selected from O and NH; and”.

In claim 25, the phrase “Y is N;” has been deleted and replaced by the phrase “Y is selected from O and NH; and”.

The following is an examiner’s statement of reasons for allowance: the prior art is not seen to teach or fairly suggest the claimed compounds or compositions or methods of using the same. The closest art is seen to be Grond et al. (of record), however the compounds herein differ in at least requiring the present Y-group to be NH and not O as depicted in the art. Likewise, the use of these compounds in the art would not render obvious the present methods of treating neurodegenerative diseases, depression or stroke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623